TYSON, J.
The petition for writ of habeas corpus, from the dismissal of which, this appeal is prosecuted, was addressed to the probate judge of Marshall county. The petitioner, as shown by the record, had been indicted, tried and acqxiitted in the circuit court of Marshall county of the charge -of rape upon Pearl Pritchett. Upon a return of the verdict of acquittal in the cause, on the 24th day of April, 1901, the court made and entered this order or judgment: “It is, therefore, considered by the court that the defendant be not discharged but remanded to custody to await the investigation by the grand jury of a case for seduction. It is further considered by the court that the defendant be required to give bond in the sum of thirty-five 'hundred dollars to an-*141vswer in such case. On motion of the State, it is further considered by the court on this the 25th day of April, 1901, that' the defendant be required to give bond in the sum of five thousand dollars to answer as above, instead of thirty-five hundred dollars as heretofore on the 24h day of April, 1901, [ordered] and written.”
It is true, after this order was made, one Cowan, a notary public and cx officio justice of the peace of Marshall county, entertained a proceeding instituted against the petitioner upon a 'charge of seduction of Pearl Pritchett predicated upon the same act of sexual intercourse for which he was held by the circuit court, and issued a mittimus to the sheriff which is relied upon by him as Ms authority for the detention of the prisoner. It is scarcely necessary to say that this proceeding was void for want of jurisdiction of the notary public and cx officio justice of the peace. 'Clearly the justice was without authority to review or in anywise revise the order of the circuit court holding the petitioner for seduction or to reduce or increase the amount of the bail bond fixed in that order The whole proceeding before him being void, the mittimus issued by him was, of eourse, void.
But it would seem that it does not follow from this that the sheriff is unlawfully depriving petitioner of his liberty, as it may be that he was and is authorized by the order of the circuit court to detain him until he gives the bond required by said order, — a point, however, not necessary to be decided. The real question to be determined is, whether the probate judge had jurisdiction to entertain the petition for the writ of habeas corpus, in view of the fact that petitioner is being held by authority of an order of the circuit court. If he was without jurisdiction, his dismissal of the petition was right, without reference to his reasons for doing so. The answer to this question will be found in the construction of section 4817 of the Code, which reads as follows: “When the person is confined in a county jail, or any other place, on a charge of felony, or under a committment or an indictment for feloiy, the petition must be addressed to the judge of the city *142court, or to the nearest circuit judge, or chancellor, or to the probate judge of the county where the person is confined; and when the person is confined in the penitentiary, or under a sentence, judgment, decree, or order of the supreme court, the chancery court, the circuit court, or the city court, other than an indictment for felony, the petition must be addressed to the judge of the city court, or to the nearest circuit judge or chancellor; in all other cases, it may he addressed to any one of them, or to the probate judge of the county,” etc. The language' employed in this section, in so far as the question here presented is involved, is the same as that construed in the case of Ex parte Ray, 45 Ala. 15. In that case the court said “if the party is confined in the penitentiary, or is confined under a sentence, judgment, decree, or order of the supreme court, chancery court, the circuit court, or a city court, then the probate judges have no jurisdiction or authority to issue a writ of habeas corpus on the petition of a party so confined, either for the purpose of admitting him to bail, or for any other purpose.” It was also held in that case, the statute not containing the words that appear in the present statute, to-wit: “other than for indictment for felony,” that where a person was indicted for a felony and arrested on a capias or other writ of arrest on said' indictment and imprisoned in the county jail, that he was confined under the order of the court in which the indictment was found, and could not be bailed by a probate judge. Doubtless it was for the purpose of conferring jurisdiction upon probate judges of fixing bail after an indictment for a felony has been preferred and the amount of the bail is not fixed by the judge presiding over the court in which it is preferred, that the statute was amended in the particular pointed out above as well as by the insertion of the words “or an indictment” in the first clause of the 'statute after the word “commitment” and before the words “for felony.”
The probate judge committed no error in dismissing the petition, and to this extent the judgment rendered by him must be affirmed.
Affirmed.